Per Curiam:.
Defendant’s only assignments of error relate to the action of the trial court in overruling his objection to certain questions propounded to defendant on cross-examination, but from inspection of the record the impropriety of the questions does not appear, nor do we perceive harm resulting therefrom to defendant’s cause. The evidence was sufficient to support the verdict, and there was no exception to the judge’s charge to the jury. S. v. Sullivan, 229 N.C. 251 (258), 49 S.E. 2d 458.
No error.